ITEMID: 001-99337
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: AYDIN (3) v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria
TEXT: 1. The applicant, Mr Yasin Aydın, is a Turkish national who was born in 1967 and is currently serving his prison sentence in the Muş F-type Prison. The Turkish Government (“the Government”) are represented by their Agent.
2. On 6 March 2006 the applicant wrote a petition to the Ministry of Justice and requested his transfer to the Imrali Prison, where Abdullah Öcalan was imprisoned. On 5 April 2006 the Prison Disciplinary Board found the applicant guilty of making propaganda in favour of an illegal organisation and sentenced him to twelve days' solitary confinement. The applicant's appeal requests were rejected on 17 April 2006 and 30 June 2006 respectively by the Enforcement Judge and the Assize Court.
